Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 and 28-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “at least one additional passive RFID sensor disposed with the decorative layer, between the substrate layer and the at least one coating, and within the at least one coating” in lines 9-10.  It is unclear whether the at least one additional passive RFID sensor is located at one or more of these positions (as written in applicant’s specification, page 7, lines 15-19) or different RFID sensors are located at each of these positions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-24, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Zhu (US Patent Application 2007/0095925 A1, 03 May 2007, hereinafter Zhu) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin).
Regarding claims 23, Krebs teaches incorporating a substrate containing an RFID antenna as a layer in a decorative surface, such as a high pressure decorative laminate (Abstract).  The RFID antenna is printed on a layer, which is a phenolic resin-treated sheet of paper (paragraphs 0027-0028).  A second layer of phenolic saturated paper overlay this layer and the antenna (paragraphs 0027 and 0029).  Krebs teaches the inclusion of a decorative layer, such as a pattern sheet, to increase the decorative value of the laminate (paragraph 0029) and adding a wear layer on top of the decorative layer to provide abrasion, wear, chemical, thermal, or water resistance (paragraph 0030 and Figure 2).  Krebs teaches that after heating and pressing, the wear layer may become translucent, fully exposing the decorative layer (paragraph 0030).  
Krebs teaches that RFID tags include an antenna and a radio communication integrated circuit (IC) (paragraph 0005).  Krebs teaches how to incorporate RFID antenna in his substrate, 
Zhu teaches an RFID tag having an RFID integrated circuit and an antenna formed on a substrate (support layer) (Abstract).  
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the RFID integrated circuit and antenna on a substrate (support layer) as taught by Zhu in the decorated surface covering taught by Krebs.  Zhu teaches that his RFID tag has increased operating range over known ID tags (Abstract).
Given that in the decorated surface covering of Krebs in view of Zhu, the substrate (support layer) for the RFID component of Zhu is sandwiched between the core layers of Krebs, the substrate (support layer) for the RFID component would be impregnated with resin from adjacent core layers. 
Krebs in view of Zhu does not teach an additional RFID sensor in the decorated surface 
Martin teaches an RFID tag secured to the outside of a package in which the RFID tag is provided with a visually readable environmental exposure indicator (Abstract).  The visual indicator can sense the exposure of the RFID tag to an environmental condition, e.g. temperature, providing a visual indication, e.g. color change, readable externally of the RFID tag (Abstract).  The RFID tag can be passive (col. 6, lines 41-46).  Martin teaches that the RFID is so disposed on the host product as to facilitate placement of the visual indicator in line-of-sight view with a visual inspector (col. 4, lines 26-28).  
While Martin discloses using the RFID tag on the outside of the package (abstract), Martin also discloses that the RFID tag can be included within the package (col.9, lines 59-60).  
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the RFID and visual indicator as taught by Martin anywhere in the package of Krebs in view of Zhu that can be visually inspected, i.e. within the clear coating (wear) layer, between the clear coating layer and the decorative (substrate layer), and within the decorative layer.  Martin teaches that environmental monitor in the coating layer of the decorative layer as taught by Krebs in view of Zhu.  Martin teaches that environmental monitor can monitor conditions to which the host product has been exposed, including the elapse of a predetermined integral of deleterious ambient conditions (col. 4, lines 29-35). 
Regarding claim 24, Krebs in view of Zhu and further in view of Martin teach the elements of claim 23, and Krebs teaches the RFID tag is located between two core layers (paragraphs 0027-0029 and Figure 2).  Krebs does not disclose the thickness of these two layers, but in Figure 2 the two layers surrounding the RFID antenna are drawn a being of equal thickness, so the RFID component is disposed within the center of the core layer.
Regarding claim 31, Krebs in view of Zhu and further in view of Martin teach the elements of claim 23, and Krebs teaches that the stack of layers are bonded by applying heat and pressure (claim 33), and the RFID component is between two layers of this multi-layer surface (claim 1).  Therefore, the RFID component cannot be removed without delaminating (deconstructing) the multi-layer surface.

Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to vary the depth of the RFID component and the processing conditions to arrive at a RFID component, including that claimed, that results in a surface with no blemishes indicating the location of the RFID component.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Zhu (US Patent Application 2007/0095925 A1, 03 May 2007, hereinafter Zhu) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Rancien and Mayade (US Patent Application 2003/0168514 A1, published 11 Sep. 2003, hereinafter Rancien).
Regarding claim 25, Krebs in view of Zhu and further in view of Martin teaches the elements of claim 23.
Krebs in view of Zhu and further in view of Martin does not disclose a recess in the stack for the RFID sensor.
Rancien teaches the inclusion of a hole or cavity (recess) in one of the sheets of a paper-based laminated containing an RFID chip (paragraphs 0026-0029).  
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the hole or cavity (recess) in the paper layer to contain the .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Zhu (US Patent Application 2007/0095925 A1, 03 May 2007, hereinafter Zhu) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Baker (“How can NFC be used for asset management?,” Quora, published 20 Mar. 2013, hereinafter Baker).
Regarding claim 26, Krebs in view of Zhu and further in view of Martin teaches the elements of claim 23.
Krebs in view of Zhu and further in view of Martin does not disclose the RFID sensor being a NFC type.
Baker teaches that NFC tags can be used to manage effectively material assets (page 1, 2nd paragraph). 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a NFC tag as taught by Baker in the decorated surface covering taught by Krebs in view of Zhu and further in view of Martin.  Baker teaches that NFC tags allow one to nd paragraph).  

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Zhu (US Patent Application 2007/0095925 A1, 03 May 2007, hereinafter Zhu) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Gardiner (“Thermoformable Composite Panels, Part 1,” CompositesWorld, published 01 Apr. 2006, hereinafter Gardiner).
Regarding claims 28-29, Krebs in view of Zhu and further in view of Martin teaches the elements of claim 23.
Krebs teaches additional layers between the core layer with RFID component and the decorative layer (paragraph 0029).
Krebs in view of Zhu and further in view of Martin does not teach a thermoformable sheet as one of these additional layers.
Gardiner teaches the use of thermoformable sheets to form objects into a desired shape (page 1, last paragraph). 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a thermoformable sheet as one of the additional layers in the decorative surface covering as taught by Krebs in view of Zhu and further in view of Martin.  Gardiner teaches preconsolidated fiber-reinforced thermoplastics, a type of thermoformable composite, offer short cycle times, tailored properties, and lower cost (page 1, secondary title) . 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Zhu (US Patent Application 2007/0095925 A1, 03 May 2007, hereinafter Zhu) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Gardiner (“Thermoformable Composite Panels, Part 1,” CompositesWorld, published 01 Apr. 2006, hereinafter Gardiner) and further in view of Leung (US Patent 4,853,061, published 01 Aug. 1989, hereinafter Leung).
Regarding claims 30, Krebs in view of Zhu and further in view of Martin and further in view of Gardiner teaches the elements of claim 29.
Krebs in view of Zhu and further in view of Martin and further in view of Gardiner do not disclose a thermocurable sheet positioned between the thermoformable sheet and the decorative layer.
Leung teaches a water-based adhesive suitable for use in thermoforming lamination systems (Abstract).  Leung teaches that his adhesive is incubated (cured) at 100⁰C (col. 6, lines 44-48). 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the adhesive as taught by Leung to bond the thermoformable sheet to the decorative layer in the decorative surface covering as taught by Krebs in view of Zhu and . 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent Application 2004/0224135 A1, published 11 Nov. 2004, hereinafter Krebs) in view of Zhu (US Patent Application 2007/0095925 A1, 03 May 2007, hereinafter Zhu) and further in view of Martin and Grabiner (US Patent 7,209,042, published 24 Apr. 2007, hereinafter Martin) and further in view of Warnod (EP 1806219 A1, published 11 Jul. 2007, hereinafter Warnod).
Regarding claim 32, Krebs in view of Zhu and further in view of Martin teaches the elements of claim 23.
Krebs in view of Zhu and further in view of Martin does not disclose the depth of the RFID component.
Warnod teaches that a RFID-embedded laminate should preserve the aesthetic aspect of the laminate (paragraph 0009) and prevent the formation of additional thickness corresponding to the [location of] the RFID component, which can cause fouling at this location in the laminate (paragraph 0010).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the design guidelines regarding avoiding thickness variations 
Given Warnod’s teaching on the importance of eliminating any surface indication for the location of the RFID component, it would have been obvious to one of ordinary skill in the art to vary the depth of the RFID component and the processing conditions to arrive at a RFID-embedded laminate, including that claimed, that results in a surface with no blemishes indicating the location of the RFID component.

Response to Arguments
Applicant's arguments, filed 23 Dec. 2020, have been fully considered.  Examiner agrees that the claim amendments overcome the previously applied prior art.  However, a new search and further consideration, necessitated by applicant’s amendment, provided the basis for the new set of rejections presented above.  Therefore, this Office Action is Final.
Applicant amended claim 23 and cancelled claim 27.
Applicant argues that Warnod does not teach the placement of the RFID sensor within the decorative layer.
However, the previous Office Action, mailed 25 Aug. 2020, did not state that Warnod teaches the placement of the RFID sensor within the decorative layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787